Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 04, 2019

The Court of Appeals hereby passes the following order:

A19D0468. RUSSELL GAITHER v. MARTY ALLEN, WARDEN et al.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby GRANTED on the following issue only:


      Whether the Superior Court erred when it determined that the
      Appellant’s complaint shows on its face such a complete absence of any
      justiciable issue of law or fact with respect to his claims that one or more
      defendants have violated his Eighth Amendment rights that it cannot be
      reasonably believed that the court could grant any relief against any
      party named in the pleading.


The Appellant may file a Notice of Appeal within 10 days of the date of this order.
The Clerk of Superior Court is directed to include a copy of this order in the record
transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/04/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.